        Case 1:00-cr-00157-RCL Document 2739 Filed 12/14/20 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                          *
                                                  *
                                                  *
            v.                                    *      Criminal No. 00-cr-157-RCL
                                                  *
TIMOTHY P. HANDY, JR.                             *
                                                  *
            *        *      *      *      *       *      *      *      *        *      *

      AMENDED UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
      MEMORANDUM IN SUPPORT OF DEFENDANT’S MOTION TO VACATE
                           SENTENCE

       Comes now the Defendant, Timothy Handy, by and through counsel, Michael E. Lawlor,

and files this Motion for Extension of Time to File a Memorandum in Support of Defendant’s

Motion to Vacate Sentence. In support, Mr. Handy states as follows.

       1.        Mr. Handy timely filed a Motion to Vacate Sentence, pursuant to 28 U.S.C. §2255.

       2.         Undersigned was appointed by this Court to represent Mr. Handy his §2255

proceedings.

       3. This Court previously ordered that the government respond to Mr. Handy’s motion by

December 14, 2020.

       4. The record in this case is very large and, although good progress has been made,

undersigned counsel will not be able to file a supplemental memorandum by the current due date.

Because of COVID-19, contact with Mr. Handy is more difficult.             As a result, undersigned

requests 90 days from today’s date to file a Supplement to the original Motion, and grant the

government 90 days to respond.
        Case 1:00-cr-00157-RCL Document 2739 Filed 12/14/20 Page 2 of 2




       5.   Undersigned has contacted counsel for the government, Pamela Satterfield,

who has no objection to this request.

       6.   Given the above, Mr. Handy requests that the Court grant him an additional 90

days to file a Memorandum of Law in Support of the §2255 Motion.

       WHEREFORE, the defendant requests that this Court grant this Motion for

Extension of Time and grant him an additional 90 days to file a Memorandum of Law in

support of his §2255 Motion.

                                         Respectfully submitted,
                                              /s/
                                         ____________________
                                         Michael E. Lawlor
                                         Brennan, McKenna & Lawlor, Chtd.
                                         6305 Ivy Lane, Suite 700
                                         Greenbelt, Maryland 20770
                                         301.474.0044
                                         mlawlor@verizon.net

                            CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on December 14, 2020, a copy of the foregoing was sent

to the United States Attorney’s Office for the District of Columbia, via ECF.

                                                /s/
                                         ____________________
                                         Michael E. Lawlor




                                            2
